                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

Kevin Harris,                         )     C/A No.: 1:19-1483-DCC-SVH
                                      )
                  Plaintiff,          )
      vs.                             )
                                      )
Captain Marvin Nix and Sheriff        )                ORDER
Rick Clark,                           )
                                      )
                  Defendants.         )
                                      )

     Kevin Harris (“Plaintiff”), proceeding pro se, filed this action alleging

violations of his constitutional rights by defendants Captain Marvin Nix and

Sheriff Rick Clark. [ECF No. 1]. On August 2, 2019, Defendants filed a

motion to dismiss. [ECF No. 17]. As Plaintiff is proceeding pro se, the court

entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.

1975), advising him of the importance of the motion and of the need for him

to file an adequate response by September 3, 2019. [ECF No. 19]. Plaintiff

was specifically advised that if he failed to respond adequately, Defendants’

motion may be granted. Id. On August 16, 2019, the court’s August 2, 2019

Roseboro order was returned as undeliverable, with a mark on the envelope

indicating the recipient was no longer detained at the Pickens County

Detention Center. [ECF No. 21]. Plaintiff has previously been warned:

     You are ordered to always keep the Clerk of Court advised in
     writing (United States District Court, 901 Richland Street,
     Columbia, South Carolina 29201) if your address changes for any
     reason, so as to assure that orders or other matters that specify
     deadlines for you to meet will be received by you. If as a result of
      your failure to comply with this order, you fail to meet a deadline
      set by this court, your case may be dismissed for violating this
      order. Therefore, if you have a change of address before this case
      is ended, you must comply with this order by immediately
      advising the Clerk of Court in writing of such change of address
      and providing the court with the docket number of all pending
      cases you have filed with this court. Your failure to do so will not
      be excused by the court.

[ECF No. 6]. The undersigned issued a Report and Recommendation

(“Report”) recommending that Plaintiff’s case be dismissed for failure to

prosecute. [ECF No. 22]. The Report also stated that the Report would be

vacated if Plaintiff advised the court of his address and his intention to

pursue the case within the time set for filing objections. Id. Plaintiff filed a

change of address and the Report was vacated pursuant to its own terms.

[ECF Nos. 24, 26, 27].

      On September 9, 2019, the court issued Plaintiff another Roseboro

order, advising him of the importance of Defendants’ motion and of the need

for him to file an adequate response by October 10, 2019. [ECF No. 28].

Notwithstanding the specific warning and instructions set forth in the court’s

Roseboro order, Plaintiff has failed to respond to Defendants’ motion. As

such, it appears to the court that he does not oppose the motion and wishes to

abandon this action. Based on the foregoing, Plaintiff is directed to advise the

court whether he wishes to continue with this case and to file a response to

the motion to dismiss by October 29, 2019. Plaintiff is further advised that if


                                       2
he fails to respond, the undersigned will recommend that this action be

dismissed for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th

Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



October 15, 2019                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       3
